Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-10 are pending in the current application.
2.	This application is a 371 of PCT/CN2019/074704 02/03/2019 and claims priority to CHINA 201810118038.7 02/06/2018.
Response to Restriction/Election
3.	     Applicant’s election of group I and the species,  (S)-C8: (S)-7-ethoxy-6-methoxy-1-(2-(5-methoxy-1H-indol-3-yl)ethyl)-3,4-dihydroisoquinoline-2 (1H)-formaldehyde,  in the reply filed on January 3, 2022 is acknowledged.  The election was made without traverse, according to the response claims 1-6, 8 read on the elected species.  This is a compound where R1 and R2 are alkoxy, X is CH2, n is 1, R3 is formyl (C1 acyl), Y is C2 alkylene, R4 is a 9 membered heterocyclic or heteroaryl group substituted with alkoxy.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-5, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	Claims 1-4, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 has the limitation “the chiral carbon atom C* is independently of S type, R type, or a combination thereof,”.  There are only 2 possible configurations for a carbon, it cannot be a combination.  It is unclear what “combination thereof” means.
6.	Claims 1-5, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 under the R4 definition states “R4 is a group, which is unsubstituted or substituted with 1-3 substituents and selected from C3-C7 cycloalkyl...”  It is unclear if the “selected from” language applies to the substituents of the group or is a list of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shavel US 3,452,023. Shavel discloses various anticipatory compounds including but not limited to those of Formula (4) on column 2 lines 55-70, where R2 is alkyl, and R3 is defined as either H or alkyl at column 1 lines 55ff. Examples are given including those at column 3 compound 3 which is the subject of Example 3 on column 5 line 44ff.  This compound reads on claim 1 where Y is alkylene (C1), X is CH2, n is 1, R3 is C1 alkyl (methyl), R1 and R2 are alkoxy (methoxy), R4 indol-3-yl.
8.	Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider “Natural  and synthetic isoquinoline derivatives. 7. Synthesis of compounds with the homoproaporphine structure.” Helvetica Chimica Acta, 53(5), 938-45 1970. Schneider teaches the compounds of claim 1 on page 939 including but not limited to compounds 9, 10, 15, 16.   These compounds read on claim 1 where Y is alkylene (C2), X is CH2, n is 1, R3 is C1 alkyl (methyl) or C1 acyl (formyl),  R1 and R2 are alkoxy (methoxy), R4 cyclohexane substituted with -OH (hydroxy) or alkylcarbonyloxy.
9.	Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pai, Bantwal R.  “Studies in protoberberine alkaloids. 14. Use of a mixture of phosphorus pentabromide and phosphorus pentoxide as a cyclizing reagent in protoberberine synthesis.”  Journal of Organic Chemistry, 1978, 43(10), 1992-4. Pai teaches the compounds of claim 1 on page 1992 including but not limited to compounds 3, 4 in the first column.   These compounds read on claim 1 where 2, n is 1, R3 is C1 acyl (formyl), R1 and R2 are alkoxy (methoxy) or R1 and R2 form a ring, R4 is benzodioxole substituted with halogen (Br).
10.	Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osante “Stereodivergent synthesis of hetero-fused isoquinolines by acyliminium and metallation methods.” European Journal of Organic Chemistry 2001 (7), 1267-1277.  Osante teaches the compounds of claim 1 on page 1271 as compounds 18, 19-21 a/b.  These compounds read on claim 1 where Y is alkylene (C1 or C2 or C3), X is CH2, n is 1, R3 is alkyl (methyl) or C1 acyl (formyl), R1 and R2 are alkoxy (methoxy), R4 is phenyl (C6 aryl) or alternatively benzyl (C7 aryl).
11. 	Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubowchik US 6,908,931. Dubowchik teaches anticipatory compounds including but not limited to 3,4-dihydro-6,7-dimethoxy-1-(2- phenylethyl)- 2(1H)-Isoquinolinecarboxaldehyde, This compounds read on claim 1 where Y is alkylene (C1 or C2), X is CH2, n is 1, R3 is C1 acyl (formyl), R1 and R2 are alkoxy (methoxy), R4 is phenyl (C6 aryl, when Y is C2) or alternatively benzyl (C7 aryl when Y is C1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubowchik US 6,908,931 in view of Wermuth, Camille G. “Molecular Variation Based on Isosteric Replacements” in Chapter 13, The Practice of Medicinal Chemistry, Academic: 1996, AND Nakamura “Imidazole derivatives as new potent and selective 20-HETE synthase inhibitors.”  Bioorganic & Medicinal Chemistry Letters 2004, 14, 333–336 AND Li “N-(Arylacetyl)-biphenylalanines as Potent VLA-4 Antagonists” Bioorganic & Medicinal Chemistry Letters 2002, 12, 2141–2144.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
The prior art teaches compounds that are the benzene congeners of the claimed compounds, including the compound cited in the 102 rejection above.  Additionally there is a genus of compounds disclosed at column 2 formula 1, where the Ar is various including phenyl and dibenzofuranyl substituted variously and the TIQ is substituted with alkoxy. The compounds were effective melatonin receptor ligands useful for treating diseases as shown on column 7-10.

Ascertainment of the difference between the prior art and the claims

	The compounds C9 below of claim 6 have a pyridine as Ar.

    PNG
    media_image1.png
    284
    617
    media_image1.png
    Greyscale


These differ from the compounds of the prior art by replacement of phenyl with a pyridine. 
Finding of prima facie obviousness
Rational and Motivation
Secondary Considerations
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare pyridine analogs of the Dubowchik phenyl compounds to produce the instant invention.  The substitution of a phenyl with a pyridine has long been known to be an obvious change in the field of medicinal chemistry as taught by Wermuth:   “The substitution of –CH= by –N= or –CH=CH- by –S- in aromatic rings has been one of the most successful applications of classical isosterism.”  As an example in Figure 13.5 are the compounds phenbenzamine and tripelennamine.  Further examples of the substitution of pyridine for phenyl, include those in Nakmura “Replacement of the benzene ring of 1 with a pyridine ring maintained inhibitory activity toward 20-HETE synthase (compound 9; IC50 value of 7.7 nM).” and  Li 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID K O'DELL/Primary Examiner, Art Unit 1625